Name: Commission Regulation (EC) No 3268/94 of 21 December 1994 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community in view in part of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  prices
 Date Published: nan

 Avis juridique important|31994R3268Commission Regulation (EC) No 3268/94 of 21 December 1994 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community in view in part of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden Official Journal L 339 , 29/12/1994 P. 0042 - 0045 Finnish special edition: Chapter 3 Volume 65 P. 0134 Swedish special edition: Chapter 3 Volume 65 P. 0134 COMMISSION REGULATION (EC) No 3268/94 of 21 December 1994 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community in view in part of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of SwedenTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the act of Accession of Norway, Austria, Finland and Sweden and in particular Article 169 (2) thereof,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as amended by Regulation (EC) No 1886/94 (2), and in particular Article 4 (5) thereof,Whereas by reason of the accession of Austria, Finland, and Sweden, Commission Regulation (EEC) No 1481/86 of 15 May 1986 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community (3), as last amended by Regulation (EC) No 322/94 (4), should be adapted;Whereas the coefficients used for calculating the price of sheep carcases on representative Community markets should be adjusted in the light of the figures available with regard to sheep production;Whereas in Belgium, in the light of the volume of transactions recorded there, the market at Anderlecht should be recognized as a representative market; whereas the weighting coefficients for the representative markets should be altered to take account of the trend in quantities coming onto these markets;Whereas in Germany, the regions and the coefficients fixed should be altered to take account of the trend in quantities coming onto these markets;Whereas since no prices are recorded in respect of the Hoorn market, this market should be removed from the list of representative markets in the Netherlands;Whereas the weighting coefficients reflecting the relative importance of each representative slaughterhouse market in Northern Ireland should be changed to take account of the trend in quantities coming onto them;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1481/86 is hereby amended as follows:1. Annex I is replaced by the Annex to this Regulation.2. In Annex II:- Point A is replaced by the following:'A. BELGIUM>TABLE>- Point C is replaced by the following:'C. FEDERAL REPUBLIC OF GERMANY1. Representative market: Federal Republic of GermanyThe prices recorded on this market are the weighted average of the prices recorded in the following regions:>TABLE>- Hoorn is deleted from point I.- Point L is replaced by the following:'L. NORTHERN IRELAND>TABLE>- The following points are added:'M. AUSTRIA1. Representative market: AustriaThe prices recorded on this market are the weighted average of the prices recorded in the following regions:>TABLE>N. FINLAND1. Representative market: FinlandThe price recorded on this market is the weighted average of the prices reported at the following places of quotation:>TABLE>O. SWEDEN1. Representative market: SwedenThe price reported on this market is the average weighted on a weekly basis for both price and volume of the prices recorded at recording slaughterhouses.>TABLE>3. The following points are added to Annex III:>TABLE>Article 2 This Regulation shall enter into force on 1 January 1995, subject to the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden.It shall apply from 2 January 1995.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 289, 7. 10. 1989, p. 1.(2) OJ No L 197, 30. 7. 1994, p. 30.(3) OJ No L 130, 16. 5. 1986, p. 12.(4) OJ No L 41, 12. 2. 1994, p. 40.ANNEX 'ANNEX ICOEFFICIENTS TO BE USED IN CALCULATING THE PRICE RECORDED ON THE REPRESENTATIVE COMMUNITY MARKETS>TABLE>`